Per curiam.
The notice of appeal in this case states the appeal is from an order of the Criminal Court of Fulton County dated December 4, 1974, in which defendant’s demurrers and motions were overruled and denied. The notice of appeal is dated December 17,1974, and was filed with the clerk of the trial court on January 3, 1975.
The defendant filed her demurrers and motions to an accusation charging her with prostitution and sought a judgment in the trial court declaring § 20-38 of the City of Atlanta Code (dealing with prostitution) unconstitutional, and the City of Atlanta Municipal Court constitutionally incompetent to try city penal code offenses, as well as a dismissal of the charges against her for various reasons. The trial court denied all of this relief *143sought by defendant and defendant then appealed to this court.
Submitted March 10, 1975
Decided April 8, 1975.
Judy Hicks, pro se.
Hinson McAuliffe, Solicitor General, Frank A. Bowers, James L. Webb, Assistant Solicitors, for appellee.
The state has filed a motion to dismiss this appeal on the ground that it is an appeal from an interlocutory order of the trial court which has not been certified for review and the. case is still pending in the trial court. This motion must be granted, as the law requires a certificate from the trial judge before this court can review interlocutory rulings of the trial court. See, Butler v. State, 127 Ga. App. 386 (193 SE2d 641); and, Brooks v. State, 229 Ga. 593 (194 SE2d 256).
It is not clear from the record whether the defendant is challenging the constitutionality of the general statute of the state defining prostitution (Code Ann. § 26-2012) or the ordinance of the City of Atlanta dealing with prostitution. In either event, it would appear that the questions sought to be raised in this appeal either have been adjudicated adversely to her in Moore v. State, 231 Ga. 218 (201 SE2d 146), or are issues which are not within the appellate jurisdiction of this court. See, City of Hawkinsville v. Clark, 233 Ga. 951. In any event, since the present appeal is from an interlocutory order of the trial court, it must be dismissed for lack of a certificate of immediate review. Code Ann. § 6-701.

Appeal dismissed.


All the Justices concur.